Exhibit 10.2 Amendment B to Manufacturer Exclusive Distributor Agreement Between Wound Care Innovations, LLC and Academy Medical, LLC Dated June 26, 2013 Whereas Wound Care Innovations, LLC (“Manufacturer”) and Academy Medical, LLC (“Distributor”) entered into a Manufacturer Exclusive Distribution Agreement on June 26, 2013; and Whereas Manufacturer and Distributor entered into a Distribution Services Agreement for surgical products on June 26, 2013; and Whereas Manufacturer and Distributed entered into the Amendment A to the Manufacturer Exclusive Distributor Agreement on August 7, 2013; The Distribution Services Agreement is hereby terminated effective October 1, 2013. The Manufacturer Exclusive Distribution Agreement is hereby amended as follows: Section 2.f is deleted in its entirety and replaced with the following: “Notwithstanding anything in this Agreement to the contrary, the exclusive arrangement described in Section 2.E above may, at the election of the Manufacturer, and upon written notice from Manufacturer to Distributor, terminate this exclusivity provisions of this agreement, if during Year 2, 3, 4 or 5 of the schedule below, Distributor fails to purchase at least seventy-five percent (75%) of the following minimum dollar amounts of the respective products from Manufacturer during such Year (each, a Sales Threshold”): Year Year Ending September 30, 1 2 3 4 5 Total Purchases $ Exhibit A is amended to include the following items: Product Number Size / Description Pricing WCI-01-SACRXP CellerateRX Surgical Powder, 1g (box of 10) WCI-05-SACRXP CellerateRX Surgical Powder, 5g (box of 10) In Witness Whereof, the Parties have executed this Agreement as of the date indicated by the signatures below. Academy Medical, LLC By: /s/ David Spinola Printed: David Spinola Title: Chief Financial Officer Date: 10/1/2013 Wound Care Innovations, LLC By:/s/ Robert H. Lutz, Jr. Printed: Robert H. Lutz, Jr. Title: Chief Executive Officer Date: 10/1/2013
